Case 2:19-cv-00066-JRG Document 481-1 Filed 08/09/20 Page 1 of 1 PageID #: 39214



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,                  Civil Action No. 2:19-cv-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,                    JURY TRIAL DEMANDED
 AND PANOPTIS PATENT
 MANAGEMENT, LLC,

                             Plaintiffs,

        v.

 APPLE INC.,

                             Defendant.


               ORDER GRANTING APPLE'S PRE-VERDICT MOTION FOR
                       JUDGMENT AS A MATTER OF LAW

        Before the court is Apple’s Pre-Verdict Motion for Judgment as a Matter of Law. The

 Court, having considered same, is of the opinion the motion should be GRANTED.




                                              1
